EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”), dated as of November 18,
2009, is entered into by and between Helios & Matheson North America, Inc., a
Delaware corporation (the “Company”), and Helios & Matheson Information
Technology Ltd., an India corporation (the “Purchaser”).
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act and Rule 506 promulgated
thereunder, or, alternatively, Regulation S promulgated thereunder, the board of
directors of the Company has authorized the sale and issuance to the Purchaser
of $1,000,000 of Common Stock, for a price per share to be determined as
provided herein, subject to the terms and conditions of this Agreement (the
“Offering”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 1.1:
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close or any day that the Common Stock is not traded on
the NASDAQ Stock Market.
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
“Closing Date” means the Business Day when this Agreement has been executed and
delivered by the Company and the Purchaser, and all conditions precedent to
(i) the Purchaser’s obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Securities have been satisfied or waived;
provided that the Closing Date shall be no later than November 20, 2009, unless
otherwise agreed by the Company.
“Commission” means the United States Securities and Exchange Commission.

 

 



--------------------------------------------------------------------------------



 



“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
“Offering” has the meaning set forth in the recitals hereof.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Registration Statement” means a registration statement filed with the
Commission covering the resale of the Securities.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Securities” means the number of shares of Common Stock to be purchased by
Purchaser pursuant to this Agreement, determined by dividing the Subscription
Amount by the greater of $0.81 and the closing bid price per share of the Common
Stock on the Closing Date, as reported by Bloomberg LP on the Closing Date.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.
“Subscription Amount” means the amount of United States Dollars, in immediately
available funds, set forth on the Purchaser’s signature page hereto.
ARTICLE II.
PURCHASE AND SALE
2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell and the Purchaser agrees to
purchase the Securities. The Closing shall occur upon satisfaction of the
deliveries and conditions set forth in Sections 2.2 and 2.3.
2.2 Deliveries.
(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser the following:
(i) this Agreement duly executed by the Company; and
(ii) a certificate issued in the name of the Purchaser representing the
Securities, or, if acceptable to the Purchaser for the purpose of the Closing, a
copy of such certificate provided by the Company’s stock transfer agent;
provided, however, the Purchaser may waive such condition and allow the Company
to have such certificate prepared and delivered to the Purchaser as soon as
commercially practicable following the Closing.

 

2



--------------------------------------------------------------------------------



 



(b) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company the following:
(i) this Agreement duly executed by the Purchaser; and
(ii) the Subscription Amount by wire transfer to the Company.
2.3 Closing Conditions.
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchaser contained herein; and
(ii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
(ii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and
(iii) the Company shall have completed a merger with Helios & Matheson North
America, Inc., a New York corporation (“HMNA NY”), as described in HMNA NY’s
Definitive Proxy Statement filed with the Commission on October 6, 2009.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and as of the Closing Date to the Purchaser
as follows:
(a) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
USA, with the requisite power and authority to own and use its properties and
assets and to carry on its business as currently conducted.

 

3



--------------------------------------------------------------------------------



 



(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transaction contemplated hereby have been duly authorized by the
Company’s board of directors and no further action is required by the Company’s
board of directors or its stockholders in connection herewith.
(c) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and non-assessable.
3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of India with full right and
corporate or partnership power and authority to enter into and consummate the
transaction contemplated by this Agreement. The execution, delivery and
performance by the Purchaser of the transaction contemplated by this Agreement
has been duly authorized by all necessary corporate or similar action on the
part of the Purchaser.
(b) Own Account. The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable U.S. state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable U.S. state securities law, has no present intention of
distributing any of such Securities in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities in violation of the Securities Act or any
applicable U.S. state securities law (this representation and warranty not
limiting the Purchaser’s right to sell or otherwise transfer the Securities in
compliance with applicable U.S. Federal and state securities laws).
(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501 under the Securities Act.
(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters as to be capable of evaluating the merits and
risks of the prospective investment in the Securities and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities.

 

4



--------------------------------------------------------------------------------



 



(e) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
(f) Access to Company Information. The Purchaser acknowledges that it has been
afforded access and the opportunity to obtain all financial and other
information concerning the Company that the Purchaser desires (including the
opportunity to meet with the Company’s executive officers, either in person or
telephonically). The Purchaser has reviewed copies of the Company’s periodic and
current reports filed with the Commission since January 1, 2008 and is familiar
with the contents thereof, including, without limitation, the risk factors
contained in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008, and there is no further information about the Company that
the Purchaser desires in determining whether to acquire the Securities.
(g) No Broker’s Fees. The Company shall not be obligated to pay any commission,
brokerage fee, or finder’s fee based on any alleged agreement or understanding
between the Purchaser and a third person in respect of the transactions
contemplated hereby.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
4.1 Transfer Restrictions.
(a) The Securities may only be disposed of in compliance with U.S. state and
Federal securities laws. In connection with any transfer of Securities, the
Company or its stock transfer agent may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in substantially the following
form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

5



--------------------------------------------------------------------------------



 



(c) The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.
ARTICLE V.
MISCELLANEOUS
5.1 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Agreement.
5.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the 2nd Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
5.3 Amendments; Waivers. Except as otherwise set forth herein, any provision of
this Agreement may be waived, modified, supplemented or amended in a written
instrument signed by the Company and the Purchaser. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
5.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Company nor the Purchaser may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other (other than
by operation of law).
5.5 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6



--------------------------------------------------------------------------------



 



5.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state or Federal courts sitting in the City of New York, New York. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
Federal courts sitting in the City of New York for the adjudication of any
dispute hereunder or in connection herewith or with the transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
5.7 Survival. The representations and, warranties, shall survive the Closing and
the delivery, of the Securities, for the applicable statue of limitations.
5.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
5.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
5.10 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.
(Signature Pages Follow)

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

         
HELIOS & MATHESON NORTH AMERICA, INC.,
  Address for Notice:
a Delaware corporation
       
 
  200 Park Avenue South, Ste 901
 
       
 
  New York, New York 10003
 
  Attention: Chief Executive Officer
 
  Fax 212-979-2517

              By:   /s/ Salvatore M. Quadrino              
 
  Name:   Salvatore M. Quadrino    
 
  Title:   Interim Chief Executive Officer    

With a copy to (which shall not constitute notice):
Kevin Friedmann, Esq.
Richardson & Patel, LLP
Fax: (917) 591-6898
Email: kfriedmann@richardsonpatel.com
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

8



--------------------------------------------------------------------------------



 



[HMIT SIGNATURE PAGE TO HMNA SECURITIES PURCHASE AGREEMENT]
IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.
Name of Purchaser: Helios & Matheson Information Technology Ltd.

         
Signature of Authorized Signatory of Purchaser:
  /s/ V. Ramachandiran
 

         
Name of Authorized Signatory:
  V. Ramachandiran
 

         
Title of Authorized Signatory:
  Chairman
 

Email Address of Authorized Signatory: ram@heliosmatheson.com

         
Facsimile Number of Purchaser:
   
 
       
Address for Notice of Purchaser:
       

9 Nungambakkam High Road
Chennai 600 034
India
Subscription Amount: $1,000,000

 

9